Title: To George Washington from Major General William Heath, 16 July 1779
From: Heath, William
To: Washington, George


        
          Dear General.
          Ridgfield [Conn.] July 16. 1779
        
        I do myself the honor to forward the enclosed intelligence this moment come to hand.
        I believe our manœuvres here have induced Sir Henry Clinton to alter his. I have ordered one of the Regiments Sent to Stamford to join the Division immediately, have order’d a detachment to move towards North Castle to observe the motions of the Enemy in that quarter & have directed the militia at Crompond to obtain certain intelligence if possible of what passes at Tarry Town. I shall watch their motions narrowly and guide my manœuvres by theirs. I have the honor to be very respectfully Your Excellencys Most obedt Servant
        
          W. Heath
        
      